DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 55-68, 70 and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhallan (US 2004/0137470, IDS ref) in view of Leamon et al (US 2006/0228721, IDS ref), Marguiles (Nature 437: 376-380 (2005), IDS ref) and Rothberg (US 2002/0012933).
With regard to claim 55, Dhallan taught a method for determining a presence or absence of a fetal aneuploidy of a fetus in a maternal blood sample from a woman who is pregnant or who is suspected of being pregnant, 
Paragraph [0041]: “In some embodiments, the present invention is used to detect mutations, and chromosomal abnormalities including but not limited to translocation, transversion, monosomy, trisomy, and other aneuploidies…”.
Paragraph [0044]: “In some of these embodiments the sample is blood and in one embodiment the sample is blood from a pregnant female, e.g., a human female…In some of these embodiments, the template DNA may be obtained from plasma or from serum from the blood. In these embodiments, the template DNA may include a mixture of maternal DNA and fetal DNA...”.
the method comprising: (a) obtaining a mixture of fetal and maternal genomic DNA from the maternal blood sample; 
Paragraph [0044]: “In some of these embodiments the sample is blood and in one embodiment the sample is blood from a pregnant female, e.g., a human female…In some of these embodiments, the template DNA may be obtained from plasma or from serum from the blood. In these embodiments, the template DNA may include a mixture of maternal DNA and fetal DNA...”.
(b) conducting multiplex polymerase chain reaction (PCR) to amplify target regions in the mixture of fetal and maternal genomic DNA of (a) to obtain amplified nucleic acid molecules;
See paragraphs [1670]-[1671], where Dhallan performed multiplex PCR for various regions of chromosome 21.
(c) …sequencing of the amplified nucleic acid molecules obtained in step (b) to produce sequence data representing a partial genome for analysis of allele abundance…
Paragraph [0042]: “…quantitating the relative amount of the alleles at a heterozygous locus of interest, where the heterozygous locus of interest was previously identified by determining the sequence of alleles at a locus of interest from template DNA, wherein said relative amount is expressed as a ratio, and wherein said ratio indicates the presence or absence of a chromosomal abnormality.”
 (d) using the sequence data of step (c) to quantify DNA regions of at least one chromosome being tested for aneuploidy and of at least one control chromosome that is presumed to be diploid, 
Paragraph [0042]: “…quantitating the relative amount of the alleles at a heterozygous locus of interest, where the heterozygous locus of interest was previously identified by determining the sequence of alleles at a locus of interest from template DNA, wherein said relative amount is expressed as a ratio, and wherein said ratio indicates the presence or absence of a chromosomal abnormality.”
Paragraph [0047]: “There is no limitation as to the chromosomes that can be compared. The ratio for the alleles at a heterozygous locus of interest on any chromosome can be compared to the ratio for the alleles at a heterozygous locus of interest on any other chromosome.”
Paragraph [0369]: “For example, 100 SNPs can be analyzed on chromosome 1. Of these 100 SNPs, assume 50 are heterozygous. The ratio of the alleles at heterozygous SNPs on chromosome 1 can be summed, and should give a ratio of approximately 50:50. Likewise, of 100 SNPs analyzed on chromosome 21, assume 50 are heterozygous. The ratio of alleles at heterozygous SNPs on chromosome 21 is summed. With a normal number of chromosomes, the ratio should be approximately 50:50, and thus there should be no difference between the ratio obtained from chromosome 1 and 21. However, if there is an additional copy of chromosome 21, an additional allele will be provided, and the ratio should be approximately 66:33. Thus, the ratio for nucleotides at heterozygous SNPs can be used to detect the presence or absence of chromosomal abnormalities.”

 (e) determining the presence or absence of a fetal aneuploidy for the at least one chromosome being tested for aneuploidy from quantification of the chromosomal DNA regions of step (d)
For example, paragraph [0042]: “In one embodiment, the present invention is directed to a method for detecting chromosomal abnormalities, said method comprising quantitating the relative amount of the alleles at a heterozygous locus of interest, where the heterozygous locus of interest was previously identified by determining the sequence of alleles at a locus of interest from template DNA, wherein said relative amount is expressed as a ratio, and wherein said ratio indicates the presence or absence of a chromosomal abnormality.”
See also paragraph [0369]: “For example, 100 SNPs can be analyzed on chromosome 1. Of these 100 SNPs, assume 50 are heterozygous. The ratio of the alleles at heterozygous SNPs on chromosome 1 can be summed, and should give a ratio of approximately 50:50. Likewise, of 100 SNPs analyzed on chromosome 21, assume 50 are heterozygous. The ratio of alleles at heterozygous SNPs on chromosome 21 is summed. With a normal number of chromosomes, the ratio should be approximately 50:50, and thus there should be no difference between the ratio obtained from chromosome 1 and 21. However, if there is an additional copy of chromosome 21, an additional allele will be provided, and the ratio should be approximately 66:33. Thus, the ratio for nucleotides at heterozygous SNPs can be used to detect the presence or absence of chromosomal abnormalities.”
With regard to claim 56, Dhallan taught “deletion of a part of a chromosome” and “addition of a part of chromosome” (paragraph [0161]), as well as “duplications of regions of chromosomes” and “deletions of regions of chromosomes” (paragraph [0394]), which can be regarded as “segmental aneuploidies”.

 As far as sequencing was concerned, Dhallan taught a technique for determining the sequence of alleles (paragraph [0048] and e.g. figure 1A-I).  However, Dhallan taught other sequencing methods (paragraph [0063] for example) and also expressly taught that “[a]ny method that provides information on the sequence of a nucleic acid can be used” (paragraph [0208]).
With regard to claim 55, Dhallan did not teach conducting ultra-deep sequencing of the amplified nucleic acid molecules to produce sequence data, wherein ultra-deep sequencing comprises further amplification of the amplified nucleic acid molecules to produce at least one million copies of individual amplified nucleic acid molecules in parallel. Additionally, Dhallan did not mention that the quantifying comprises analyzing the sequence data of (c) using computer executable logic recorded on a computer readable medium and executed by a processor.
Dhallan did not teach that the amplified molecules comprised a tag, as recited in claim 63.
Dhallan did not teach that the tag comprised a sequencing element as recited in claim 64.
Dhallan did not teach the length of the sequencing element as recited in claim 65.
Dhallan did not teach “sequencing-by-synthesis” using sequencing primers complementary to the sequencing element as recited in claim 66.
Dhallan did not teach that the “sequencing-by-synthesis” involved synthesizing nucleic acid strands complementary to the amplified nucleic acid molecules and inferring nucleic acid sequences of the amplified nucleic acid molecules from the complementary synthesized nucleic acid strands as recited in claim 67.

Dhallan did not teach the multiplex PCR comprised a nested PCR as recited in claim 70.
Dhallan did not teach “ultra-deep sequencing” as recited in claim 73. However, Dhallan did use polymorphic loci such as SNPs (paragraphs [0369], [1671], e.g.) and STRs (paragraph [0425], e.g.).
With regard to claim 55, Leamon taught an "ultradeep" sequencing method for detecting allelic variants at very low frequencies in a sample (e.g. less than 1%; paragraph [0010]).  Indeed, Leamon taught using a 60X60 mm picotiter plate, an allele present at a frequency of only 0.003% would be detected with 99% confidence (paragraph [0030]).  Moreover, this could be done "in a rapid, reliable, and cost effective manner" (paragraph [0010]).  Essentially, just as in Dhallan's method (e.g. Dhallan figure 2), a pair of primers designed to amplify a region surrounding the region of interest is used to amplify the region of interest.  Then these amplification products are subjected to further amplification in "Emulsion Based Clonal Amplification" (Leamon paragraph [0011], [0034] and figure 2).  The EBCA amplicons are sequenced and the number of sequences of each allele is used to determine the allelic frequency (paragraph [0011], [0036]).  Leamon taught another advantage of this method was that "a number of steps, usually associated with sample preparation...may be eliminated or simplified" (paragraph [0031]). With regard to the production of “at least one million copies of individual amplified molecules in parallel”, it is submitted that Leamon’s method of emulsion-based clonal amplification (EBCA; paragraphs [0064]-[0069]) is essentially the same as that of Marguiles (on which Leamon was a co-author), which yields “approximately 107 copies of a template per bead” (see Methods: Emulsion-based clonal amplification). In addition, it would have been obvious to generate as many copies of 
With regard to claims 63 and 64, Leamon taught that the primers used in the initial amplification were “bipartite”, containing a 3’ portion specific for the locus of interest to be amplified, and a 5’ portion (which can be considered a “tag”) comprising a sequence which corresponded to the sequencing primers used in the sequencing step (paragraph 0070], figure 2).
With regard to claim 65, in a working example, Leamon taught bipartite primers with a 15 nucleotide 5’ “tag” sequence (see primers in paragraph [0080]), which corresponded to the 15 nucleotide primer used for the second phase amplification (i.e. the emulsion based clonal amplification; see primer SAD1F, paragraph [0082] and the same primer was used as a sequencing primer (paragraph [0134]).
With regard to claims 66 and 67, Leamon taught a sequencing-by-synthesis approach (i.e. pyrophosphatse-based sequencing; paragraphs [0074]-[0078]).  In this method, nucleotides are detected as they are incorporated by detection of released pyrophosphate.  During the process, a strand complementary to the template strand is synthesized, and by knowing the identity of the nucleotide incorporated into this complementary strand, one is able to infer the complementary nucleotide's presence in the template strand. As noted above, the sequencing primer corresponds to the “tag” of Leamon’s PCR primers.
With regard to claim 68, Leamon taught that nucleotide analogs could be used in the sequencing reaction (paragraph [0075]; note the claim says “labeled nucleotide or nucleotide analog”, not “labeled nucleotide or labeled nucleotide analog”).
With regard to claim 70, it is noted that Leamon’s multiplex PCR comprised a nested PCR. As shown in figure 2 and explained at paragraph [0070], each of Leamon’s PCR primers contained a 5’ portion corresponding to primers used in a second amplification (a bead-based emulsion PCR). That is, 
With regard to claim 73, as noted above, Leamon’s method was able to detect an allele frequency of only 0.003% with 99% confidence (paragraph [0030]). It is submitted this is an accurate and quantitative measurement of allele abundance. It has already been noted above that Dhallan used STRs and SNPs as regions of interest (Dhallan paragraphs [0369], [0425], [1671], e.g.).
The use of computer executable logic recorded on a computer readable medium and executed by a processor to analyze sequencing data was standard in the art, as discussed by Rothberg (paragraph [0170]): “The sequence acquisition software acquires and analyzes the data during the pyrophosphate sequencing cycle…Such processing is capable of being rapidly performed in real-time with modem image processing computers.”
Since Dhallan’s method was based on detecting different alleles in a mixture of maternal and fetal DNA in order to quantify these alleles for detecting aneuploidy, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Leamon’s ultra-deep sequencing method to detect and quantify the alleles when practicing the method of Dhallan, since Leamon’s technique was able to detect, with high confidence, alleles present at very low levels, which one of ordinary skill would have expected when trying to detect non-maternal alleles from fetal DNA in a high background of maternal DNA. It would also have been obvious to use computer processors and computer executable logic to process the sequencing data, and indeed would have been the only practical way to analyze sequencing data produced by a system such as that used by Leamon (i.e. the “454 Genome Sequencer”, see paragraph [0093]).

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan (US 2004/0137470, IDS ref) in view of Leamon et al (US 2006/0228721, IDS ref), Marguiles (Nature 437: 376- as applied to claims 55-68, 70 and 73 above, and further in view of Chinitz (US 2007/0259351).
The disclosures of Dhallan, Leamon, Marguiles and Rothberg have been discussed. While Dhallan did use regions of interest that contained polymorphisms (e.g. see paragraph [0042], “alleles”), and while what Dhallan describes at paragraph [0369] is fitting observed data of a quantity of allele abundance for each polymorphism into a data model, i.e. interpreting what the observed results mean, Dhallan did not teach using computer executable logic to fit the data into a data model.
However, the use of computer executable logic to fit data to a data model was disclosed by Chinitz (paragraphs [0164]-[0165]):
The computer executable logic uses data from the KMTs [knowledge management tools, i.e. databases; see paragraph [0002]] of the present invention, containing information about the frequencies of copy number variant in a normal population…In a preferred embodiment, the computer executable logic uses data from the KMTs to determine if an observed variant in a subject or cohort of subjects correlates to a phenotypic effect, e.g., disease, or correlates to a normal variant, not correlated to a phenotypic effect, e.g., disease…

The computer executable logic for determining such correlations is described as comprising an executable code, where the executable code is enabled to perform the method described above, comprising the acts of receiving data for one or more subjects or group of subjects, each providing a set of values or a data set of values; calculating a set of values for each of the data sets associated with each subject or group of subjects; selecting the data model that best fit the data, wherein the best model will be an indication that the frequencies of chromosomal variations observed in a subject or group of subjects as compared to the chromosomal variations so as to provide diagnostics. Such diagnostic determinations include correlations of such variants to phenotypic effects, including disease, disorders, efficacy or toxicity of candidate or actual therapeutic agents. Such determinations can be made by the computer executable logic or an end user, whereby results are displayed to an end user in either electronic or paper format.
It would have been prima facie obvious to one of ordinary skill in the art to use computer executable logic to interpret the data obtained by the method suggested by the combined teachings of Dhallan, Leamon, Marguiles and Rothberg, since the use of such automated processes for correlating results to a condition were known in the art as exemplified by Chinitz, and would have saved time and avoided human error (as compared to a human performing the same analysis).

Claim 72 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan (US 2004/0137470, IDS ref) in view of Leamon et al (US 2006/0228721, IDS ref), Marguiles (Nature 437: 376- as applied to claims 55-68, 70 and 73 above, and further in view of Rothberg (US 2002/0012930, IDS ref, hereinafter “Rothberg II”).
The disclosures of Dhallan, Leamon, Marguiles and Rothberg have been discussed. Leamon did not disclose sequencing the amplified nucleic acids by rolling circle amplification. While Dhallan mentioned rolling circle amplification and whole genome amplification (paragraph [1684]), Dhallan did not disclose applying these methods of amplification as a “further amplification” in the context of a sequencing technique.
Rothberg II disclosed a deep sequencing technique in which nucleic acids to be sequenced are converted to a circular form and subjected to rolling circle amplification to generate numerous copies of template for sequencing (figure 1A, paragraph [0088]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute Leamon’s emulsion bead clonal amplification technique with the rolling circle technique of Rothberg II, wherein the primary PCR products generated by Leamon would be circularized with adaptors, distributed to an array of reaction sites, and subjected to rolling circle amplification to generate sequencing template. One of ordinary skill in the art would have seen these as mere alternative approaches to generating a clonal population of templates for the purposes of high-throughput, ultra-deep sequencing. See MPEP 2144.06, discussing the obviousness of substituting art-recognized equivalents for the same purpose.

Claim 71 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan (US 2004/0137470, IDS ref) in view of Leamon et al (US 2006/0228721, IDS ref), Marguiles (Nature 437: 376-380 (2005), IDS ref), Rothberg (US 2002/0012933) and Rothberg (“Rothberg II”, US 2002/0012930, IDS ref) as applied to claim 72 above, and further in view of Weiner (US 2003/0096268).

Weiner disclosed a device similar to Rothberg II (i.e. an array of discrete reaction sites in which individual nucleic acid molecules could be amplified and sequenced (see abstract, paragraph [0168], and Example I beginning at [0170]). Weiner also disclosed (paragraph [0169]): “It may be noted that other DNA amplification techniques can be performed in a similar manner. Such alternative techniques include bridge amplification onto a bead, rolling circle amplification (RCA) to form linear oligonucleotide concatamers, and hyperbranching amplification.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the rolling circle amplification of Rothberg II in the method suggested by the combined teachings of Dhallan, Leamon, Marguiles, Rothberg and Rothberg II, with the bridge amplification technique disclosed by Weiner, for the purpose of generating a clonal population of sequencing templates, wherein the primary PCR products generated by Leamon would be distributed to an array of reaction sites and subjected to bridge amplification to generate sequencing template. One of ordinary skill in the art would have seen this as a mere alternative to the rolling circle amplification of Rothberg II for generating a clonal population of templates for the purposes of high-throughput, ultra-deep sequencing, as Weiner discloses both as alternatives for the same purpose. See MPEP 2144.06, discussing the obviousness of substituting art-recognized equivalents for the same purpose.

Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan (US 2004/0137470, IDS ref) in view of Leamon et al (US 2006/0228721, IDS ref), Marguiles (Nature 437: 376-380 (2005), IDS ref) and Rothberg (US 2002/0012933) as applied to claims 55-68, 70 and 73 above, and Binladen (PLoS ONE, February 2007, Issue 2, e197). Note that as claim 74 is not entitled to priority to provisional applications 60/804,819 and 60/820,778 as these applications do not support claim 74, Binladen constitutes prior art.
Claim 74 is similar to claim 55, but contains the additional feature of producing amplified molecules (i.e. from the multiplex amplification of the mixture of fetal and maternal genomic DNA) that comprise a tag that identifies that mixture, as well as the feature of pooling those amplified nucleic acids with amplified nucleic acids from at least one other multiplex PCR and carrying out the sequencing and analysis on the resulting pooled nucleic acids.
These features are not taught or suggested by Dhallan, Leamon, Marguiles or Rothberg.
Binladen taught a method of increasing throughput in sequencing nucleic acids wherein each sample was amplified with primers bearing a unique tag sequence such that amplicons from one sample could be distinguished from amplicons from other samples (figure 1). The amplicons were then pooled and subjected to sequencing analysis, whereby the sequences could be traced back to the sample of origin (id.).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the primers used to amplify the regions of interest when practicing the method suggested by the combined teachings of Dhallan, Leamon, Marguiles and Rothberg by incorporating unique tags such that different samples could be amplified with primers having different tags. This would have allowed one to carry out the analysis on many samples at once, thereby increasing throughput.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 74 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 74 recites “tag that identifies the mixture” of fetal and maternal genomic DNA. The examiner has reviewed the claims, abstract, drawings and specification present at filing (11/16/2018), and finds no disclosure of such a tag. What was disclosed was the use of labels (e.g. original claim 1), which could be “tags” (original claim 11), that distinguished between individual cells (original claim 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55 and 57-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,017,942. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the issued claims and the pending claims is that the issued claims recite “whole genome amplification” in step b of issued claim 1, whereas the instant claims recite multiplex PCR in step b of instant claim 1. However, as .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637